The plaintiff in error, hereinafter called defendant, was convicted in the district court of Bryan county on a charge of riot, and was sentenced to serve a term of two years in the state penitentiary. *Page 448 
The case was tried in February, 1928, and the appeal was lodged in this court in August, 1928. No briefs in support of the appeal have been filed, nor was any appearance for oral argument made at the time the case was submitted. Defendant was jointly charged with two others, but was tried separately. The evidence is sufficient to sustain the verdict and judgment, and discloses that at the time of the commission of the offense defendant carried a dangerous weapon, and his punishment is fixed by the third subdivision of section 2007, Comp. Stat. 1921, which provides that in such case the punishment shall be in the penitentiary not less than two, nor more than ten, years.
An examination of the record discloses no jurisdictional nor fundamental error.
The case is affirmed.